Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered November 12, 2003, convicting defendant, after a jury trial, of promoting prostitution in the second degree and endangering the welfare of a child, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years and 1 year, unanimously affirmed.
The court properly exercised its discretion in admitting the uncharged crimes evidence challenged by defendant on appeal since it went directly to the issue of whether defendant knowingly advanced or profited from prostitution, as required by Penal Law § 230.30. We do not find this evidence to be cumula*858tive or unduly prejudicial (see People v Alvino, 71 NY2d 233, 245 [1987]). Concur—Friedman, J.P., Sullivan, Nardelli, Gonzalez and Sweeny, JJ.